DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 24-30 are pending and under consideration.
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on May 14, 2019 and August 6, 2020 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Sequence Rules Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures. Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825) before the application can be examined under 35 U.S.C. §§ 131 and 132.APPLICANT IS GIVEN time of response to this office action WITHIN WHICH TO COMPLY WITH THE SEQUENCE RULES, 37 C.F.R. §§ 1.821-1.825. Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R. § 1.821(g). Extensions of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 C.F.R. § 1.136. In no case may an applicant extend the period for response 
Specifically, Figure 5 contains sequences which are not identified by SEQ ID NOs either in the drawing or in its brief description. Applicant is required to submit a sequence listing and amend either the figure or its brief description to incorporate SEQ ID NOs.
Drawings
The drawings are objected to because Figure 5 contains sequences which are not identified by SEQ ID NOs.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Applicant did not define the terms “endogenous sequences” and “exogenous sequences”, therefore they are considered to be any sequence.
Applicant did not define the term “hybrid capture”, therefore any method of target enrichment involving hybridization anticipates this term.
Applicant did not define the term “somatic mutation”, therefore any mutation anticipates this term.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shao et al. (Scientific Reports, vol. 6: 22338, pp. 1-9, March 2016 plus supplemental material, pp. 1-5) as evidenced by Ion Torrent Sequencer brochure (Life Technologies, pp. 1-9, 2012).
Regarding claim 24, Shao et al. teach a method of detecting a gene variant in a sample of nucleic acid comprising generating a library of fragments of the nucleic acid by capturing regions of the nucleic acid using endogenous and exogenous sequences and sequencing genomic positions in the fragments, thereby identifying gene variants in the nucleic acid (Fig. 1; page 2, paragraphs 4-7; page 6, last paragraph; page 7; page 8, first paragraph; where the endogeneous sequences are sequences of the hybridization probes and exogenous sequences are adapter sequences).
Regarding claim 25, Shao et al. teach somatic mutations, amplifications and translocations (page 4, last paragraph; Table 2; Table 3; Fig. 2; Table S2).
Regarding claims 26-28, Shao et al. teach hybrid capture with a panel of cancer genes comprising the genes in claim 28 (page 2, paragraphs 5-6; page 7, second and third paragraph; supplemental Table S1).
Regarding claim 29, Shao et al. teach Ion Proton Sequencing (page 2, sixth paragraph). As evidenced by the Ion Torrent brochure, the Ion Proton is capable of single- and paired-end sequencing (page 5 of the brochure). Therefore, since Shao et al. sequenced the DNA, they at least used single-end sequencing.
Regarding claim 30, Shao et al. teach tumor-derived DNA (page 6, last paragraph).
12.	Claims 24-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sausen et al. (Nature Comm., vol. 6: 7686, pp. 1-6, July 2015 plus supplemental material, pp. 1-10).
Regarding claim 24, Sausen et al. teach a method of detecting a gene variant in a sample of nucleic acid comprising generating a library of fragments of the nucleic acid by capturing regions of the nucleic acid using endogenous and exogenous sequences and sequencing genomic positions in the fragments, thereby identifying gene variants in the nucleic acid (Fig. 1; page 5; page 6, first paragraph; page 2, paragraphs 3-5; page 3, first paragraph; where the endogeneous sequences are sequences of the hybridization probes and exogenous sequences are adapter sequences).
Regarding claim 25, Sausen et al. teach somatic mutations (page 2, last paragraph; page 3, first paragraph).
Regarding claims 26-28, Sausen et al. teach hybrid capture with a panel of cancer genes comprising the genes in claim 28 (page 5, third paragraph; supplemental Table 1).
Regarding claim 29, Sausen et al. teach paired-end sequencing (page 5, third paragraph).
Regarding claim 30, Sausen et al. teach tumor-derived DNA, cell-free DNA and circulating tumor DNA (page 5, first paragraph).
13.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                            March 24, 2021